FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                               VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                   P. O. Box 9540
                                                                                 79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                   September 1, 2015

Dina Wall
Official Court Reporter
47th District Court
501 S. Fillmore, Suite 3A
Amarillo, TX 79101-2449
* DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00246-CR, 07-15-00286-CR
          Trial Court Case Number: 17,917-A

Style: Ricky Dan Allee v. The State of Texas

Dear Ms. Wall:

        The reporter’s record in the captioned appeals was due to be filed no later than
Monday, August 24, 2015. As of this date the record has not been filed. The Court
directs the court reporter to advise the Court of the status of the reporter’s record on or
before Friday, September 11, 2015. If needed, forms for requesting an extension of
time and disclosing the status of the record are available on the Court’s website at
http://www.txcourts.gov/7thcoa.aspx or contact the clerk’s office for assistance. See
TEX. R. APP. P. 13.4 and 35.3(b).

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
           James A. Farren (DELIVERED VIA E-MAIL)
           William R. McKinney (DELIVERED VIA E-MAIL)